Citation Nr: 1636400	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is associated with the record.

When this case was most recently before the Board in July 2015, it was decided in part and remanded in part for additional development and adjudicative action.  While the case was in remand status, the appeal for service connection for psychiatric disability other than PTSD was resolved by an April 2016 rating decision granting the benefit sought.  The case has been returned to the Board for further appellate action on the issue remaining on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In response to the Board's remand, the Veteran was afforded a VA examination in March 2016 to determine the etiology of his hypertension.  The examiner opined that it is less likely than not that the hypertension is related to the Veteran's active service, to include his presumed exposure to herbicides in service.  In support of the opinion that the hypertension is not related to the Veteran's presumed exposure to herbicides in service, the examiner essentially stated that hypertension is not on the list of diseases subject to presumptive service connection on the basis of herbicide exposure and examiners do not have the authority to add diseases to that list.  While that is a true statement, the Secretary of VA has acknowledge that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 75 Fed.Reg. 32,540, 32,549 (June 8, 2010).  In any event, the VA examiner failed to provide an adequate medical rationale for the opinion provided.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Return the case to the VA examiner who provided the March 2016 medical opinion concerning the etiology of the Veteran's hypertension.  The examiner should be requested to review the relevant medical literature and to then state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service.  The examiner should explain the medical basis for the opinion.

If the prior examiner is unavailable or unable to provide the required opinion with adequate rationale, another physician with sufficient expertise should be requested to review the evidence of record and the relevant medical literature and to then state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service.  The physician should explain the medical basis for the opinion.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




